DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita, et al. "Synthesis of Li3+xIn1-xMxBr6 (M= Zn, Co, Fe) by Nano-grinding and their Ionic Conductivity." Transactions of the Materials Research Society of Japan 33.4 (2008): 973-976 (hereafter referred to as Tomita) in view of Steiner, et al. "Novel Fast Ion Conductors of the Type MI3MIIICl6 (MI= Li, Na, Ag; MIII= In, Y)." Zeitschrift für anorganische und allgemeine Chemie 613.7 (1992): 26-30 (hereafter referred to as Steiner).

	Regarding claim 1, Tomita teaches a ternary metal halide material represented by compositional formula Li3+xIn1-xMxBr6 (claimed a = prior art x),
wherein M= Zn (Tomita, pp.973-975, Fig. 1-3) for use as a solid electrolyte material (Tomita, p. 973, ion conductive inorganic solid electrolyte):
δ=0, which falls within the claimed range of -1< δ<2,
a=0.15, which falls within the claimed range of 0<a<3,
0<3+a=2.85,
0<1-a=0.85,
x=6, which falls within the claimed range of 0≤x≤6,
0=y, which falls within the claimed range of 0≤y≤6,
And x+y=6, which falls within the claimed range of x+y≤6,
Tomita additionally discloses it is known in the art wherein the halide can be either Cl or Br in the formula Li3M'X6, where M' is lanthanides, and Li3InBr6-xClx (Tomita, p. 973), suggesting this substitution with M would behave analogously in the Li3M'Cl6, where M' is a lanthanide.
Tomita does not explicitly disclose wherein the compositional formula is Li3+aY1-aMaCl6-x-yBrxIy, specifically wherein Y is a component, instead only teaching In is a component.
Steiner however teaches ion conductive ternary metal halide materials with compositional formulae Li3InCl6 and Li3YCl6, which exhibit fast ionic conductivity (Steiner, abstract, Abb. 6), demonstrating Y and In are known equivalent art effective materials for use in ion conducting ternary metal halide materials.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the In of Tomita with Y as taught in Steiner, as they both exhibit fast ionic conductivity in ternary metal halides and have similar general formulae, wherein the solid electrolyte material is represented by compositional formula Li3+aY1-aMaCl6-x-yBrxIy,
wherein M= Zn,
δ=0, which falls within the claimed range of -1< δ<2,
a=0.15, which falls within the claimed range of 0<a<3,
0<3+a=2.85,
0<1-a=0.85,
x=6, which falls within the claimed range of 0≤x≤6,
0=y, which falls within the claimed range of 0≤y≤6,
and x+y=6, which falls within the claimed range of x+y≤6,

	Regarding claims 2-3, modified Tomita discloses all of the limitations of claim 1 as set forth above and teaches wherein a is 0.15, falling within the claimed ranges wherein 0.01 ≤ a ≤ 0.5 and 0.01 ≤ a ≤ 0.3 is satisfied. 

Regarding claims 4-5, modified Tomita discloses all of the limitations of claim 1 as set forth above and teaches wherein δ = 0, falling within the claimed ranges wherein -0.25 ≤ δ ≤ 0.4 and 0 ≤ δ ≤ 0.4 is satisfied. 

Regarding claim 6, modified Tomita teaches the use of lithium ion conductive inorganic solid electrolytes, particularly those that exhibit fast ionic conductivity (Steiner, abstract), such as that set forth in claim 1 above, as a way to improve lithium ion secondary batteries (Tomita, p. 973). One of ordinary skill in the art before the effective filing date of the claimed invention understands a battery consists of an anode (negative electrode), a cathode (positive electrode) and a solid electrolyte layer, disposed between the cathode and the anode, containing the solid electrolyte material and would find it obvious to include a solid electrolyte material according to modified Tomita as discussed with regards to claim 1 in a battery comprising a positive electrode, a negative electrode, and an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer contains the solid electrolyte material, to improve the performance of the battery.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner, et al. "Novel Fast Ion Conductors of the Type MI3MIIICl6 (MI= Li, Na, Ag; MIII= In, Y)." Zeitschrift für anorganische und allgemeine Chemie 613.7 (1992): 26-30 (hereafter referred to as Steiner) in view of Tomita, et al. "Synthesis of Li3+xIn1-xMxBr6 (M= Zn, Co, Fe) by Nano-grinding and their Ionic Conductivity." Transactions of the Materials Research Society of Japan 33.4 (2008): 973-976 (hereafter referred to as Tomita).

	Regarding claim 1, Steiner teaches a ternary metal halide material represented by compositional formula Li3+xYCl6,
Steiner does not teach M as claimed. Steiner however teaches ion conductive ternary metal halide materials with compositional formulae Li3InCl6 and Li3YCl6, which exhibit fast ionic conductivity (Steiner, abstract, Abb. 6), demonstrating Y and In are known equivalent art effective materials for use in ion conducting ternary metal halide materials.
Tomita teaches a ternary metal halide material represented by compositional formula Li3+xIn1-xMxBr6,
wherein M= Zn (Tomita, pp.973-975, Fig. 1-3) for use as a solid electrolyte material (Tomita, p. 973, ion conductive inorganic solid electrolyte):
δ=0,
a=0.15, which falls within the claimed range of 0<a<3,
0<3+a=2.85,
0<1-a=0.85,
x=6, which falls within the claimed range of 0≤x≤6,
0=y, which falls within the claimed range of 0≤y≤6,
And x+y=6, which falls within the claimed range of x+y≤6,
Tomita suggests that, in some cases, substitution of Li3InBr6 with M, to yield Li3+aIn1-aMBr6, can improve the conductivity. While it is not explicitly demonstrated for the combination of a=0.15 and M=Zn, conductivity is increased at low temperatures with other cations of the same valency as Zn, suggesting one of ordinary skill in the art could in theory use Zn to replace In, with corresponding increase in lithium stoichiometry, in order to improve the conductivity.
Tomita additionally discloses it is known in the art wherein the halide can be either Cl or Br in the formula Li3M'X6, where M' is lanthanides, and Li3InBr6-xClx (Tomita, p. 973), suggesting this would behave analogously in the Li3M'Cl6, where M' is a lanthanide because of Steiner’s and Tomita’s teaching of equivalency of Li3M'Cl6 where M' is lanthanides, and Li3InCl6.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Y of Steiner with Zn, as taught by Tomita, in order to optimize the conductivity, yielding a solid electrolyte material represented by compositional formula Li3+aY1-aMaCl6-x-yBrxIy,
wherein M= Zn (Tomita, pp.973-975, Fig. 1-3) for use as a solid electrolyte material (Tomita, p. 973, ion conductive inorganic solid electrolyte):
δ=0,
a is optimized to increase the conductivity and would fall within the claimed range of 0<a<1 as it substitutes for Y,
0<3+a,
0<1-a,
x=6, which falls within the claimed range of 0≤x≤6,
0=y, which falls within the claimed range of 0≤y≤6,
And x+y=6, which falls within the claimed range of x+y≤6.

	Regarding claims 2-3, modified Steiner discloses all of the limitations of claim 1 as set forth above and suggests routine optimization of a to optimize the conductivity, which would yield a falling within the claimed ranges wherein 0.01 ≤ a ≤ 0.5 and 0.01 ≤ a ≤ 0.3 is satisfied. 

Regarding claims 4-5, modified Steiner discloses all of the limitations of claim 1 as set forth above and teaches wherein δ = 0, falling within the claimed ranges wherein -0.25 ≤ δ ≤ 0.4 and 0 ≤ δ ≤ 0.4 is satisfied. 

Regarding claim 6, modified Steiner teaches the use of lithium ion conductive inorganic solid electrolytes, particularly those that exhibit fast ionic conductivity (Steiner, abstract), such as that set forth in claim 1 above, as a way to improve lithium ion secondary batteries (Tomita, p. 973). One of ordinary skill in the art before the effective filing date of the claimed invention understands a battery consists of an anode (negative electrode), a cathode (positive electrode) and a solid electrolyte layer, disposed between the cathode and the anode, containing the solid electrolyte material and would find it obvious to include a solid electrolyte material according to modified Steiner as discussed with regards to claim 1 in a battery comprising a positive electrode, a negative electrode, and an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer contains the solid electrolyte material, to improve the performance of the battery.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.16930430. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16930430 claims 1 and 3-4 recite the limitations A positive electrode material, comprising: a positive electrode active material; and a first solid electrolyte material, wherein the first solid electrolyte material includes Li, M, and X, and does not include sulfur; M is at least one selected from the group consisting of metalloid elements and metal elements other than Li; X is at least one selected from the group consisting of Cl, Br, and I; and the positive electrode active material includes a metal oxyfluoride; The positive electrode material according to claim 1, wherein M includes yttrium; The positive electrode material according to claim 3, wherein the first solid electrolyte material is at least one selected from the group consisting of Li3YCl6, Li3YBr6, Li2.5Y0.5Zr0.5Cl6, and Li3YBr2Cl212. There is significant overlap with instant claim 1: a solid electrolyte material represented by compositional formula Li3-3δ+aY1+δ-aMaCl6-x-yBrxIy where, M is at least one selected from the group consisting of Mg, Ca, Sr, Ba, and Zn and -1 < δ < 2, 0 < a < 3, 0 < (3-3δ+a), 0 < (1+ δ-a), 0 ≤ x ≤ 6, 0 ≤ y ≤ 6 and (x+y) ≤ 6 are satisfied.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.16931092. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16931092 claim 1 recites the limitation a battery comprising a positive electrode, a negative electrode and an electrolyte layer provided between the positive electrode and the negative electrode, wherein the electrolyte layer includes a first solid electrolyte material; the first solid electrolyte material includes Li, M, and X, and does not include sulfur; M is at least one selected from the group consisting of metalloid elements and metal elements other than Li, X is at least one selected from the group consisting of Cl, Br, and I. There is significant overlap with instant claims 1 and 6: a solid electrolyte material represented by compositional formula Li3-3δ+aY1+δ-aMaCl6-x-yBrxIy where, M is at least one selected from the group consisting of Mg, Ca, Sr, Ba, and Zn and -1 < δ < 2, 0 < a < 3, 0 < (3-3δ+a), 0 < (1+ δ-a), 0 ≤ x ≤ 6, 0 ≤ y ≤ 6 and (x+y) ≤ 6 are satisfied; A battery comprising: the solid electrolyte material according to claim 1; a positive electrode; a negative electrode; and an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer contains the solid electrolyte material.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.16930415. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16930415 claim 1 recites the limitation a first solid electrolyte material, wherein the first solid electrolyte material includes Li, M, and X, and does not include sulfur, M is at least one selected from the group consisting of metalloid elements and metal elements other than Li, X is at least one selected from the group consisting of Cl, Br, and I. There is significant overlap with claim 1 of the present application: a solid electrolyte material represented by compositional formula Li3-3δ+aY1+δ-aMaCl6-x-yBrxIy where, M is at least one selected from the group consisting of Mg, Ca, Sr, Ba, and Zn and -1 < δ < 2, 0 < a < 3, 0 < (3-3δ+a), 0 < (1+ δ-a), 0 ≤ x ≤ 6, 0 ≤ y ≤ 6 and (x+y) ≤ 6 are satisfied.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.169314335. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16914335 claim 1 recites the limitation a solid electrolyte material represented by compositional formula Li3-3δY1+δ-aMaCl6-x-yBrxIy where, M is at least one element  selected from the group consisting of Al, Sc, Ga and Br, -1 < δ < 1, 0 < a < 2, 0 < (1+δ-a), 0 ≤ x ≤ 6, 0 ≤ y ≤ 6 and (x+y) ≤ 6. There is significant overlap with claim 1 of the present application: a solid electrolyte material represented by compositional formula Li3-3δ+aY1+δ-aMaCl6-x-yBrxIy where, M is at least one selected from the group consisting of Mg, Ca, Sr, Ba, and Zn and -1 < δ < 2, 0 < a < 3, 0 < (3-3δ+a), 0 < (1+ δ-a), 0 ≤ x ≤ 6, 0 ≤ y ≤ 6 and (x+y) ≤ 6 are satisfied.

16914335 claims 2-5 recite limitations regarding ranges of the subscripts in the formula for the solid electrolyte material: 
0.025 ≤ a ≤ 0.1 (claim 2)0.035 ≤ a ≤ 0.1 (claim 3)-0.5 ≤ δ ≤ 0.5 (claim 4)-0.3 ≤ δ ≤ 0.2 (claim 5).
There is significant overlap with claims 2-5 of the present application:
0.01 ≤ a ≤ 0.5 (claim 2)0.01 ≤ a ≤ 0.3 (claim 3)-0.25 ≤ δ ≤ 0.4 (claim 4)0 ≤ δ ≤ 0.4 (claim 5).

	169314335 claim 6 recites the limitation a battery, comprising a solid electrolyte material according to claim 1, a positive electrode, a negative electrode, and an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer includes the solid electrolyte material. There is significant overlap with the present applications claim 6: A battery comprising the solid electrolyte material according to claim 1, a positive electrode, a negative electrode, and an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer contains the solid electrolyte material.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.16930405. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16930405 claim 1 recites the limitation a first solid electrolyte material, wherein the first solid electrolyte material includes Li, M, and X, and does not include sulfur, M represents at least one selected from the group consisting of metalloid elements and metal elements other than Li, X represents at least one selected from the group consisting of Cl and Br, and I. There is significant overlap with the present applications claim 1: a solid electrolyte material represented by compositional formula Li3-3δ+aY1+δ-aMaCl6-x-yBrxIy where, M is at least one selected from the group consisting of Mg, Ca, Sr, Ba, and Zn and -1 < δ < 2, 0 < a < 3, 0 < (3-3δ+a), 0 < (1+ δ-a), 0 ≤ x ≤ 6, 0 ≤ y ≤ 6 and (x+y) ≤ 6 are satisfied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomita, Yasumasa, et al. "Substitution effect in the ion conductor Li3InBr6, studied by nuclear magnetic resonance." Zeitschrift für Naturforschung A 57.6-7 (2002): 447-450 (discloses Mg doped Li3InBr6, although Mg substitutes for Li instead of In).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                            
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721